Citation Nr: 0526381	
Decision Date: 09/27/05    Archive Date: 10/05/05

DOCKET NO.  03-08 693A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for hypertension from July 1, 2001, and in excess of 10 
percent from August 24, 2004.

2.  Entitlement to an initial compensable rating for 
bilateral pes planus.

3.  Entitlement to an initial rating in excess of 10 percent 
for a low back disability.

4.  Entitlement to service connection for residuals of 
Eustachian tube dysfunction.

5.  Entitlement to service connection for tendonitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from June 1981 to June 
2001.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, D.C.  In June 2005, the veteran testified at a 
Board hearing in Washington, D.C.  During the hearing the 
veteran raised the issue of an earlier effective date for a 
residual scar from a hernia operation.  This matter is 
referred to the RO for appropriate action.

The issue of entitlement to service connection for residuals 
of Eustachian tube dysfunction is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the veteran if further action is required on his 
part.


FINDINGS OF FACT

1.  From the effective date of the grant of service 
connection to August 24, 2004, the veteran's hypertension was 
not manifested by diastolic pressures predominantly 120 or 
more.  

2.  From August 24, 2004, the veteran's hypertension has not 
been manifested by diastolic pressure predominantly 110 or 
more, or, systolic pressure predominately 200 or more.

3.  The veteran's service-connected bilateral pes planus is 
manifested by complaints of pain, but without clinical 
evidence of pain on manipulation; the weight-bearing line is 
not over or medial to the great toe, nor is there inward 
bowing of the tendo achillis.

4.  Since the effective date of the grant of service 
connection, the veteran's low back disability is productive 
of slight to moderate limitation of motion with functional 
loss; it is not manifested by forward flexion of the 
thoracolumbar spine 30 degrees or less or by ankylosis or 
incapacitating episodes.

5.  The veteran does not have current chronic tendonitis of 
the left index finger.


CONCLUSIONS OF LAW

1.  The criteria for an initial increased rating in excess of 
20 percent for hypertension from July 1, 2001, to August 24, 
2004, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2004).

2.  The criteria for an increased rating in excess of 10 
percent for hypertension from August 24, 2004, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (2004).

3.  The criteria for an initial compensable rating for 
bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5276 
(2004).

4.  The criteria for an initial rating in excess of 10 
percent, to 20 percent, for low back disability have been met 
for the period from July 1, 2001.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 
5292 and 5295 (2002) and Diagnostic Code 5237 (2004).

5.  The criteria for service connection for tendonitis of the 
left index finger have not been met.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In this case, 
the RO furnished VCAA notice to the veteran regarding the 
issues on appeal in December 2002, which was after the 
October 2001 decision from which this appeal arises.  Because 
the VCAA notice in this case was not provided to the 
appellant prior to the RO decision from which he appeals, it 
can be argued that the timing of the notice does not comply 
with the express requirements of the law as found by the 
Court in Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

VA has fulfilled its duty to notify the appellant in this 
case.  In the December 2002 letter, as well as the February 
2003 statement of the case and December 2004 supplemental 
statement of the case, the RO informed the appellant of the 
applicable laws and regulations, including applicable 
provisions of the VCAA, the evidence needed to substantiate 
the claims, and which party was responsible for obtaining the 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The Board also notes that the December 2002 letter 
implicitly notified the claimant of the need to submit any 
pertinent evidence in his possession.  In this regard, the 
claimant was advised to identify any source of evidence and 
that VA would assist in requesting such evidence.  The Board 
believes that a reasonable inference from such communication 
was that the claimant must also furnish any pertinent 
evidence that he may have and that the requirements of 38 
C.F.R. § 3.159(b)(1) have been met. 

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claims, including 
obtaining medical records identified by the appellant.  In 
addition, the appellant was afforded a VA contract 
examination during the appeal period, and was provided with 
the opportunity to attend a hearing that he attended in June 
2005.  The appellant has not indicated that any additional 
pertinent evidence exists, and there is no indication that 
any such evidence exists.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.  

II.  Increased Rating Claims

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of disability evaluations following an award of service 
connection, the severity of the disabilities at issue is to 
be considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

A.  Hypertension

The pertinent rating criteria provide for a 10 percent rating 
with diastolic pressure predominantly 100 or more, or; 
systolic pressure predominantly 160 or more, or; minimum 
evaluation for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control.  A 20 percent rating requires 
diastolic pressure that is predominately 110 or more, or; 
systolic pressure predominantly 200 or more.  For a 40 
percent rating, diastolic pressure must be predominantly 120 
or more.  A 60 percent rating requires that diastolic 
pressure be predominantly 130 or more.  38 C.F.R. § 4.104, 
Diagnostic Code 7101.

Rating in Excess of 20 Percent Prior to August 24, 2004

The veteran's service medical records reflect diagnoses of 
hypertension, uncontrolled.  These records reveal some 
systolic readings over 160, but predominantly less than 200.  
Similarly, there are some diastolic readings over 100, but 
predominantly less than 110.  

An April 1999 service medical record shows that the veteran 
did not desire blood pressure medication, but instead 
preferred to try lifestyle modifications.  He was cautioned 
to very carefully and frequently monitor his blood pressure 
and report to medical for medication if the trend was 
systolic readings equal to or greater than 140, and diastolic 
readings equal to or greater than 90.  His November 2000 
retirement examination report contains a diagnosis of 
hypertension and notes that the veteran had been taking 
Lisinopril for the disability, but stopped medical treatment 
in April 1999 preferring instead to control it with weight 
reduction and exercise.  His blood pressure reading at that 
time was 124/89.

In October 2001, the veteran was seen in a military medical 
clinic complaining of headaches and sinus congestion.  His 
blood pressure readings were 198/130, 194/128, 174/113 and 
172/113.

A private podiatry report dated in December 2001 notes that 
the veteran was seen in the emergency room "over the 
weekend" for chest and back pain and was found to have 
hypertension.  He was noted to be a very active individual 
who did biking and weightlifting, although he had not weight-
lifted in several months.  His current medications included 
Lisinopril and Atenolol.  

During the January 2005 hearing, the veteran testified that 
he was on three different medications for his hypertension 
and had been taking medication since 2000.  He said 
medication improved his condition, but the condition "flares 
up really bad" every now and then.  He said that the last 
time he saw his doctor was earlier that year at which time it 
was recommended that he undergo a physical.  He denied 
medical treatment for hypertension on a regular basis and 
said he saw his doctor "as necessary".

The veteran's initial 20 percent evaluation for hypertension 
was based on his service medical records.  As indicated 
above, there are a few diastolic pressure readings over 110, 
but predominantly less than 120, and systolic pressures are 
predominantly less than 200.  There is also the October 2001 
postservice military clinic record containing some of the 
highest readings on record of 198/130, 194/128, 194/113 and 
190/110.  Based on these readings, the veteran was assigned a 
20 percent rating effective from the date of the grant of 
service connection, which is the day following his June 30, 
2001, service discharge.  

In order for a higher, 40 percent, rating to be warranted for 
the period from July 1, 2001, to August 24, 2004, the 
evidence would have to show diastolic blood pressure 
predominately 120 or more.  The evidence does not show this.  
In fact, with exceptions, most of the diastolic readings are 
under 110.  

As the preponderance of the evidence is against a rating in 
excess of 20 percent for the veteran's service-connected 
hypertension from the date of the grant of service connection 
to August 24, 2004, the benefit-of-the-doubt rule does not 
apply and the claim must be denied.  38 U.S.C.A. § 5107(b).

Rating in Excess of 10 Percent From August 24, 2004

The veteran testified in June 2005 that his hypertension 
improved with medication, but that he still experienced 
flare-ups every now and then.  He said he had been to a VA 
nutritionist and put on a low salt diet.  He also said he 
started taking medication in 2000.  He admitted that he was 
not being seen on a regular basis for his hypertension.  

According to an August 2004 VA contract (QTC) examination 
report, which is the only pertinent medical evidence on file 
for this period, the veteran reported that he was taking 
current medication of atenolol, Diovan, and Adalat.  He 
denied any side effect profile, but admitted to associated 
intermittent headaches.  Findings revealed blood pressure 
readings of 148 (systolic) over 96 (diastolic) on sitting, 
148/96 on lying, and 148/96 on standing.  The examiner 
confirmed the diagnosis of hypertension.

As the August 2004 examination report shows, the veteran's 
diastolic blood pressure readings on sitting, standing and 
lying, were all under 100 with readings of 96.  As for 
systolic readings, these readings were all under 160, with 
readings of 148.  This examination report also indicates that 
the veteran takes medication to control his hypertension.  

In short, the evidence most approximates the criteria for a 
10 percent rating under Code 7101 requiring continuous 
medication for control.  The criteria for a higher, 20 
percent, rating requiring diastolic pressure predominantly 
110 or more, or systolic pressure predominantly 200 or more, 
simply have not been met.  As the preponderance of the 
evidence is against a rating in excess of 10 percent for the 
veteran's service-connected hypertension from August 24, 
2004, the benefit-of-the-doubt rule does not apply and the 
claim must be denied.  38 U.S.C.A. § 5107(b).

B.  Pes Planus

The veteran contends that the severity of his service-
connected bilateral pes planus warrants a higher, 
compensable, disability rating.  He testified in June 2005 
that he still experiences pain and limps on some days.  As 
far as the pain, he assessed it at a 2 or 3 on a normal day, 
and a 7 "when it really hurts."  He said he uses a "Scot's 
liner" underneath his orthotics.  He also said he had not 
been to his foot doctor in about a year.  He added that he 
had gone to VA to try to get new orthotics, but was told they 
couldn't do anything for him so he left.  

Bilateral pes planus is rated under Diagnostic Code 5276 for 
flatfeet.  Under this code, a noncompensable (0 percent) 
rating is warranted for flatfeet that are mild, with symptoms 
relieved by built-up shoe or arch support.  A 10 percent 
rating is warranted for moderate flatfeet, with weight-
bearing line over or medial to great toe, inward bowing of 
the tendo achillis, pain on manipulation and use of the feet, 
bilateral or unilateral.  A 30 percent rating is warranted 
for bilateral flat feet that is severe, with objective 
evidence of marked deformity (pronation, abduction, etc), 
pain on manipulation and use accentuated, indication of 
swelling on use, characteristic callosities.

In December 2001, the veteran presented to a private podiatry 
clinic complaining of pain on the tops of both feet which had 
been ongoing for a couple of months.  He said he had some 
insoles made in 1999 and had been wearing orthotics pretty 
regularly.  It is noted that he was employed as a consultant 
at a desk job.  On examination there was no tenderness, edema 
or erythema noted in either foot.  There was no tenderness on 
range of motion of the ankle, subtalar or midtarsal joints.  
Dorsiflexion was limited to about 5 degrees with the knee 
flexed and extended.  On weight bearing the veteran showed a 
mild bunion deformity on the right side and depressed medial 
longitudinal bilateral arches.  There was some mild talar 
bulging medially.  His neurovascular status was intact.  X-
rays revealed mild arthritis at the anterior aspect of the 
right ankle and a depressed medial longitudinal arch with a 
skew foot.  No significant abnormalities were noted.  An 
impression was given of pes planus foot type and neuritis.  

A January 2002 private podiatry record shows that the veteran 
was being seen for a follow-up regarding pain in the front of 
his right ankle.  He brought his orthotics with him to the 
appointment.  Examination was limited to the ankle.  

Later in January 2002, the veteran reported for a follow-up 
for his right foot.  The physician noted that other than 
orthotics the veteran's treatment had not really changed 
since his last visit.  On examination the physician could not 
elicit any discomfort in the veteran's foot.  The veteran 
said the discomfort occurs after he is on it for a good 
length of time and was more through the forefoot.  An 
impression of osteoarthritis was given.  The veteran was also 
prescribed a plantar rest strap on the right side and 
Naprosyn.

Findings from a VA contract examination in August 2004 show 
that the veteran had bilateral appreciable pes planus with 
mild valgus deformity of the Achilles tendons  without hallux 
valgus or hammertoe deformities bilaterally.  He had a normal 
gait.  His complaints included continued discomfort and an 
inability to ambulate long distances or stand for long 
periods of time.  He denied any recent exacerbating 
symptomatology or trauma.  X-rays of the right foot was with 
non-weight bearing views and the left foot showed hallux 
valgus.  The examiner diagnosed the veteran as having 
symptomatic pes planus without current evidence of 
osteoarthritic changes.  

While it is evident that the veteran does suffer from bilateral 
pes planus which results in some symptomatology, after reviewing 
the record the Board concludes that the preponderance of the 
evidence is against a finding that the pes planus is more than 
mild in degree.  Clinical examination in August 2004 revealed 
mild valgus deformity of the Achilles tendon.  Findings did not 
reveal that there was forefoot or midfoot malalignment and the 
veteran demonstrated a normal gait.  Although hallux valgus of 
the left foot was noted on an August 2004 x-ray, this finding 
together with mild valgus deformity of the Achilles does not 
approximate more than mild impairment.  The veteran has reported 
pain and discomfort with prolonged walking and standing, 
specifically describing the pain as a 2 or 3 in intensity on a 
"normal day" and a 7 "when it really hurts"; however, there 
have been no clinical findings of pain on manipulation during the 
August 2004 VA contract examination.  Indeed, on examination in 
January 2002, the examiner stated he could not elicit any 
discomfort in the veteran's foot.  Also, the veteran reported 
that he wears orthotics with a liner.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for assignment of a higher, compensable, evaluation for 
bilateral pes planus at any stage since the date of the grant 
of service connection.  In making this determination, the 
Board has considered the provisions of 38 U.S.C.A. § 5107(b), 
but there is not such a state of approximate balance of the 
positive evidence with the negative evidence to otherwise 
warrant a favorable decision.  Should the veteran's pes 
planus disability increase in severity in the future, he may 
advance a claim for an increased rating.



C.  Low Back Disability

During the August 2004 QTC examination, the veteran reported 
nontraumatic progressive discomfort of the lumbar spine since 
service that is exacerbated by bending, twisting, heavy 
lifting and standing for long periods of time.  He denied any 
lower extremity paresthesias, bowel or bladder dysfunction, 
decrease in muscle strength, or gait disturbance.  He 
estimated a pain level of 2 to 8 out of 10 that is 
ameliorated with Tylenol 3.  He reported recurrence once per 
month lasting 18 to 20 hours.  He denied any recent 
exacerbating symptomatology or history of trauma.  Findings 
revealed appreciable radiating pain on movement without 
muscle spasm or tenderness to palpation.  Straight leg raise 
is negative bilaterally.  There were no current signs of 
radiculopathy.  Range of motion revealed flexion to 80 
degrees with discomfort, extension to 25 degrees with pain, 
right and left lateral flexion to 30 degrees without 
ankylosing or pain.  There was no further limitation by 
fatigue, weakness, lack of endurance, or incoordination.  
Lumbosacral spine x-rays were negative.  The veteran was 
diagnosed as having intermittent symptomatic lumbar 
paraspinal strain symptomatology.  

The veteran testified in June 2005 that approximately two to 
three times a month he experiences a nominal flare-up of his 
back, which is sort of like an irritation.  He said that he 
takes medication when it gets really bad, about three to four 
times a year.  He also said when it gets really bad he takes 
two Tylenol and stays in bed.  He said the last time it was 
that bad was about one year earlier.  

The veteran is currently assigned an initial 10 percent 
rating under the old Code 5295 based on characteristic pain 
on motion.  This determination was primarily based on 
findings from the August 2004 VA examination revealing an 
appreciable radiating pain on movement.  Since the evidence 
does not demonstrate muscle spasm on extreme forward bending 
and unilateral loss of lateral spine motion in the standing 
position, a higher than 10 percent rating under this Code is 
not warranted.  In fact, findings in August 2004 specifically 
found no muscle spasm.  

However, by evaluating the veteran's back disability under 
Code 5292 for limitation of motion, it is clear that he is 
entitled to the 20 percent rating from the effective date of 
the grant of service connection.  In this regard, limitation 
of motion findings in August 2004 reflect slight to moderate 
limitation of motion based on a strict adherence to the 
limitation of motion criteria.  The evidence also shows 
functional loss.  38 C.F.R. §§ 4.40, 4.59 (2004).  
Specifically, in August 2004, the veteran demonstrated 
forward flexion to 80 degrees with discomfort, and extension 
to 25 degrees with pain.  In addition, as previously noted, 
appreciable radiating pain on movement was noted in August 
2004, and the veteran reported nontraumatic progressive 
discomfort of the lumbar spine exacerbated with bending, 
twisting, heavy lifting and standing for prolonged periods of 
time.  In addition, the veteran complained of "monthly 
recurrences".  Thus, based on slight to moderate limitation 
of motion findings, together with the veteran's functional 
loss due to pain, the Board finds that the veteran is 
entitled to a higher evaluation under Code 5292 to 20 
percent.  See 38 C.F.R. §§ 4.40, 4.45; Deluca, supra.

Regarding a higher than 20 percent rating from the effective 
date of the grant of service connection, the medical evidence 
does not support such a rating under the old Code 5292.  In 
short, the actual range of motion findings in 2004, to 
include limitation on forward flexion to 80 degrees, simply 
do not rise to the level of severe limitation of motion, even 
after considering a higher rating for functional loss due to 
pain and flare-ups.  38 C.F.R. §§ 4.40, 4.59; Duluca, supra.  

Similarly, a higher than 20 percent rating is not warranted 
if the veteran were to be evaluated under the old Code 5295 
for lumbosacral strain.  Notwithstanding the fact, as is 
noted above, that the evidence does not meet the criteria for 
a 20 percent rating under this code, it likewise does not 
meet the criteria for a 40 percent rating.  That is, the 
evidence does not show objective medical findings of severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, or abnormal mobility 
on forced motion.  

The only other schedular criteria for consideration of a 
higher than 20 percent rating under the old criteria would be 
for ankylosis of the spine (Code 5286).  However, in the 
absence of evidence of ankylosis, consideration of this Code 
is not warranted.  Notably, the August 2004 VA examiner found 
that the veteran's demonstrated rotation and lateral bending 
were performed without ankylosing.

Although the August 2004 examiner noted that the veteran had 
appreciably radiating pain on movement, the examiner also 
indicated there were no current signs of radiculopathy.  
Moreover, neurological findings revealed muscle strength of 
5/5 throughout, reflexes of 2+ bilaterally throughout, and 
normal sensation to pinprick and light touch throughout.  
Moreover, there are no complaints or medical findings of 
incapacitating episodes on record that resulted in physician-
prescribed bed rest.  Consequently, evaluating the veteran's 
back disability under the old or new criteria for 
intervertebral disk syndrome is not warranted.  See 38 C.F.R. 
§ 4,71a, Diagnostic Code 5293, 5243 (2002, 2004).

Lastly, in regard to the new criteria, a higher than 20 
percent rating, to 40 percent, is not warranted under the 
revised Code 5237 because the veteran has not demonstrated 
forward flexion of the thoracolumbar spine to 30 degrees or 
less.  Rather, he demonstrated forward flexion of the 
lumbosacral spine to 80 degrees in August 2004.  Also, since 
this rating is warranted for symptoms with or without pain, 
the veteran's complaints of pain would already be 
contemplated in the 20 percent rating under the new criteria.  

In conclusion, the Board finds that the preponderance of the 
evidence supports an increased rating to 20 percent, but no 
higher, for the veteran's lumbosacral strain from the date of 
the grant of service connection, effective July 1, 2001.

III.  Service Connection for Tendonitis

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service medical records show that the veteran was treated for 
chronic tendonitis of the left index finger in September 1995 
and October 1995.  A November 2000 retirement examination 
report shows a normal clinical evaluation of the veteran's 
upper extremities.  During a June 2005 hearing, the veteran 
testified that he had not sought medical treatment for the 
left index finger and was not currently having any problems 
with his finger.  He explained that he had "put it on there 
so that later on if something happens to it we could refer 
back to that it happened while I was in the military."  QTC 
examination findings in August 2004 do not reflect complaints 
or findings related to tendonitis of the left index finger, 
although the veteran did complain of tendonitis in his feet.  
However, the veteran was not diagnosed as having tendonitis.

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such incident 
has resulted in a disability.  38 U.S.C.A. §§ 1110, 1131.  
Thus, in the absence of proof of the present disability being 
claimed, i.e., tendonitis of the left index finger, there can 
be no valid claim for service connection.  Gilpin v. West, 
155 F. 3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  

In sum, the preponderance of the medical evidence is against 
a finding that there is a current disability of the left 
index finger, namely tendonitis.  As such, the benefit of the 
doubt rule does not apply and the claim must be denied.  See 
38 U.S.C.A. § 5107.  




ORDER

Entitlement to an initial rating in excess of 20 percent for 
hypertension from July 1, 2001, is denied.  

Entitlement to a rating in excess of 10 percent for 
hypertension from August 24, 2004, is denied.

Entitlement to an initial compensable rating for bilateral 
pes planus is denied.

Entitlement to an initial rating in excess of 10 percent, to 
20 percent, for lumbosacral strain for the period from July 
1, 2001, is granted; subject to the law and regulations 
governing the payment of monetary benefits.

Entitlement to service connection for tendonitis is denied.


REMAND

The veteran's service medical records show multiple medical 
visits for ear problems, including Eustachian tube 
dysfunction.  Eustachian tube dysfunction is also noted on 
the veteran's November 2000 retirement examination report.  
In August 2004, the veteran underwent a QTC examination for 
his audiological complaints.  The examiner gave an impression 
of neurosensory hearing loss, tinnitus, dizziness, and 
referred otalgia, but did not provide an opinion as to the 
etiology of these findings with the exception of dizziness.  
Consequently, in light of evidence showing numerous inservice 
problems related to the veteran's ear, including Eustachian 
tube dysfunction, and medical evidence of present ear, nose 
and throat findings, further medical development is warranted 
by way of a medical nexus opinion.  38 U.S.C.A. § 5103A(d).  

Under 38 C.F.R. § 3.385, for the purposes of applying the 
laws administered by VA, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  In this regard, the record contains an audiogram 
in graph form dated in February 2002, but the audiogram does 
not contain the numerical interpretation of the graph 
findings.  Also, although the August 2004 QTC examination 
report contains an impression of bilateral high frequency 
neurosensory hearing loss, it does not include the 
audiological findings.  Thus, in order to properly consider 
hearing loss as a residual of Eustachian tube dysfunction, 
the examination should include audiological findings 
sufficient to allow for a determine as to whether the veteran 
has a hearing impairment that meets VA's definition of such 
disability.  See 38 C.F.R. §§ 4.85, 4.86; Kelly v. Brown, 
7 Vet. App. 471 (1995). 

Accordingly, this matter is REMANDED for the following 
action:

1.  The veteran should be afforded an 
appropriate examination for the purpose 
of determining the nature and etiology of 
his ear problems.  Any tests or studies 
deemed appropriate by the examiner to 
make this determination should be 
undertaken, to include audiological 
findings that satisfy the requirements of 
38 C.F.R. § 4.85.  The examiner should be 
asked to review the evidence contained in 
the claims file, along with a copy of 
this REMAND, and provide all present ear 
diagnosis(es) related to the veteran's 
ears, as well as an opinion as to whether 
it is at least as likely as not that any 
such diagnosis(es) is/are related to the 
veteran's period of service.  

2.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should again review the record and 
determine if the veteran's claim for 
service connection for residuals of 
Eustachian tube dysfunction can be 
granted.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


